 

 

Case 1:20-cv-05265-GBD Document 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ew ewe eee ee ee ee ew eee ee re ee xX
JOSE CRUZ ARROYO RODRIGUEZ, individually:
and on behalf of others similarly situated,

Plaintiff,

-against-

735 WASHINGTON TRATTORIA INC., d/b/a
Malaparte et al.,

Defendants.
ee xX

GEORGE B. DANIELS, United States District Judge:

Filed 03/11/21 Page 1 of 1

 

ORDER
20 Civ. 5265 (GBD)

The status conference scheduled for March 17, 2021 is adjourned to May 5, 2021 at

9:45 am.

Dated: March 11, 2021
New York, New York

SO ORDERED.

eo fy
Soa. KE DI

wt

GEORGE. DANIELS
United States District Judge

 
